Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 1, 11 and 16 are amended.
Response to Arguments
	The claim objections are withdrawn in view of the amendments.
	The 101 rejection of the claims is maintained in view of applicant’s arguments.
	Applicant argues:
	1 – The claims recite improvements in sorting and filtering mechanisms for defining configurable criteria.
	The examiner asserts the claims do not recite or otherwise indicate how the filtering and sorting mechanisms represent an improvement in computer technology or a technological field. The claims simply recite a user-selected sorting/filtering process.
	2 – The claims are similar to those of example 39 in that they do not recite an abstract idea. In particular, the claimed process cannot be performed in the human mind.
	The examiner disagrees and asserts the claims are merely use the computer as a tool to perform an abstract idea. Aside from the computer implementations the process is entirely performable by a human with pencil and paper.

	The examiner asserts that assigning accounts to collection agencies is not an internet-centric problem. The applicant does not explain how the asserted problem is internet-centric and therefore this argument is not persuasive.
	4 – The claims are analogous to Core Wireless as they provide an improved interface.
	The examiner asserts that the difference between the claims and those of Core Wireless is that the interface in the cited case was automatically configured based upon previous user interaction whereas the present claims merely sort and filter based upon user-selection, i.e., the results are user-driven and not automatic. Therefore this argument is also unpersuasive.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A computer-implemented method comprising:
		providing, in a graphical user interface, one or more options for selecting a 	plurality of accounts, the one or more options including a first graphical user 	interface feature that allows a user to provide or select at least one filtering 	criteria based on which a set of accounts from among the plurality of accounts is 	selected;
providing a list of plurality of collection agencies such that a user may 	select one or more collection agencies from the list by interacting with a second 	graphical user interface feature; and
		in response to the user selecting the one or more collection agencies, 	providing a third graphical user interface feature that allows a user [to] define a 	distribution of the selected plurality of accounts across the selected one or more collection agencies.
	The underlined portions of the claim represent an abstract idea which falls under certain methods of organizing human activity or a mental process involving a judgement, evaluation or opinion.
	This judicial exception is not integrated into a practical application because the additional limitations comprise computer-implementation of the abstract idea using graphical user interfaces. Such interfaces amounting to adding the words “apply it” to the abstract idea. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations have been considered above with respect to prong two, step 2A and there are no additional elements which may be considered under the well-understood, routine and conventional analysis.
	Claims 11 and 16 and their dependents are similar and also recite computer-implementation elements.


The closest prior art is:
Kass – US 20070043661 A1
Systems And Methods For Placing Debt
[0013] According to another aspect of the present invention, debt portfolios may be parsed and any portion of a portfolio assigned to collection agencies by a novel selection process. Debt portfolios are not assigned in their entirety or solely on region, and traditional debt scores are not solely relied upon. Instead, debt may be assigned to collection agencies by a selection process which takes into account particular characteristics of each individual collector's performance history. As a result, the present invention allows the present invention to perfectly match debt with a collector. For example, if a collector showed great success collecting payoffs from single women having credit card debt of less than $10,000, then debt for single women having credit card debt of less than $10,000 can be selected from a debt portfolio and assigned directly to that collector. 



 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694